Citation Nr: 1724481	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received with respect to the issue of service connection for sinusitis.  

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to claimed sinusitis.

3.  Entitlement to service connection for a psychiatric disorder, to include depression and anxiety.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from June 1992 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2015 and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  

This case was initially before the Board in March 2016, at which time the Board denied service connection for carpel tunnel syndrome and awarded an increased evaluation for the Veteran's right finger disability; those issues are considered final and they will no longer be addressed in this decision.  The Board additionally remanded the above issues for issuance of a statement of the case so as to comport with Manlincon v. West, 12 Vet. App. 238 (1999).  The AOJ issued statements of the case as to the above issues in April 2016.  The Veteran timely submitted substantive appeals, VA Form 9, respecting those issues in May 2016.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his May 2016 substantive appeals, the Veteran requested a hearing before a Veterans Law Judge as to the above issues on appeal.  The Veteran was scheduled for a hearing before the undersigned Veterans Law Judge in September 2016, and the Veteran was informed of that hearing in an August 2016 letter.  The Veteran failed to report for that scheduled hearing.  However, in October 2016, the Veteran submitted a statement to the AOJ, indicating that he would like to reschedule his Board hearing as he was unable to attend his previously scheduled hearing due to a court summons and incarceration at an in-patient facility from September 15, 2016 through September 30, 2016.  


The Board finds that the Veteran has presented good cause for failing to report to his initially scheduled Board hearing.  Consequently, the Board finds that a remand is necessary in order to reschedule the Veteran for a new hearing.  See 38 C.F.R. § 20.1304 (2016).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing for the issues of service connection for OSA and psychiatric disorders and reopening service connection for sinusitis.  The AOJ should notify him of the date, time and location of this hearing, and place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same, please add appropriate documentation to the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

